Citation Nr: 1434923	
Decision Date: 08/06/14    Archive Date: 08/20/14

DOCKET NO.  09-26 623	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Des Moines, Iowa


THE ISSUES

1.  Entitlement to an effective date prior to December 1, 2006 for the apportionment of the Veteran's VA compensation benefits.

2.  Entitlement to an apportionment of benefits in excess of $100 a month from December 1, 2006, and in excess of $200 a month from May 1, 2007.


REPRESENTATION

Appellant represented by:	Veterans of Foreign Wars of the United States


ATTORNEY FOR THE BOARD

Christine C. Kung, Counsel



INTRODUCTION

The Veteran served on active duty from May 1984 to May 2004.

This matter comes on appeal before the Board of Veterans' Appeals (Board) from an April 2008 rating decision of the Department of Veterans Affairs (VA) Regional Office in Des Moines, Iowa (RO).  


FINDINGS OF FACT

1.  The appellant submitted an initial claim for an apportionment of the Veteran's benefits on November 30, 2006. 

2.  There were no informal or formal claims, or written intent to file a claim, for an apportionment of the Veteran's benefits dated prior to November 30, 2006.

3.  For the entire appeal period, the Veteran was reasonably discharging his responsibility for the appellant's support.

4.  For the entire appeal period, the appellant has not established undue financial hardship to warrant additional apportionment of benefits in excess of $100 a month from December 1, 2006, or in excess of $200 a month from May 1, 2007.


CONCLUSIONS OF LAW

1.  The criteria for establishing an effective date prior to December 1, 2006 for the apportionment of the Veteran's VA compensation benefits are not met.  38 U.S.C.A. §§ 5107, 5110 (West 2002 & Supp. 2013); 38 C.F.R. §§ 3.1(p), 3.151, 3.155, 3.400 (2013).

2.  The criteria for an apportionment of VA compensation benefits, in excess of $100 a month from December 1, 2006, and in excess of $200 a month from May 1, 2007 have not been met.  38 U.S.C.A. § 5307 (West 2002); 38 C.F.R. §§ 3.450, 3.451, 3.452, 3.458 (2013). 


REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

Duties to Notify and Assist 

This appeal concerns a claim for benefits under chapter 53 of title 38, United States Code.  The rules governing VA notice and assistance upon receipt of a claim for benefits as outlined in 38 U.S.C.A. §§ 5103, 5103A (West 2002) and 38 C.F.R. 
§ 3.159, the Veterans Claims Assistance Act of 2000 (VCAA), do not apply to claims for benefits provided under chapters other than chapter 51.  See Sims v. Nicholson, 19 Vet. App. 453, 456 (2006).  Moreover, because the appeal for earlier effective date is being denied as a matter of law, the notice and assistance provisions of the VCAA do not apply.  See Manning v. Principi, 16 Vet. App. 534 (2002) (VCAA has no effect on appeal limited to interpretation of law).  While the VCAA does not apply to decisions regarding how benefits are paid, VA rules do include special procedural requirements for simultaneously contested claims, such as a claim for apportionment.  See 38 C.F.R. §§ 19.100, 19.101, and 19.102 (2013); Barger v. Principi, 16 Vet. App. 132, 138 (2002) (holding that the notice and duty to assist provisions of the VCAA do not apply to chapter 53 waiver of recovery matters, as chapter 53 already contains its own notice provisions). 

A claim for an apportionment is a "contested claim," and is subject to the special procedural regulations set forth in 38 C.F.R. §§ 19.100, 19.101, and 19.102 (2013). The Board finds that the applicable contested claims procedures were followed in this case as the RO provided the appellant with notice of her procedural and appellate rights along with the decision, as well as in a June 2009 statement of the case.  A September 2009 notice of appeal and statement of the case was also sent to the Veteran.  



Apportionment Laws and Regulations

A Veteran's benefits may be apportioned if the Veteran is not residing with his spouse or children, and a claim for apportionment is filed for or on behalf of the spouse or children.  38 C.F.R. § 3.452(a) (2013).  VA regulations provide for two types of apportionments.  The first type is a "general" apportionment, which may be paid under the circumstances set forth in 38 C.F.R. § 3.450.  All or any part of the compensation payable on account of any Veteran may be apportioned if the Veteran is not residing with his spouse or children, and the Veteran is not reasonably discharging his responsibility for the spouse's or children's support.  38 U.S.C.A. 
§ 5307(a)(2) (West 2002); 38 C.F.R. § 3.450(a)(1)(ii) (2013).  It is not necessary for the claimant to establish the existence of hardship in order to obtain an apportionment.  38 C.F.R. § 3.450 (2013); Hall v. Brown, 5 Vet. App. 294 (1993). 

The second type is a "special" apportionment.  Under this type of apportionment, without regard to any other provision regarding apportionment, where hardship is shown to exist, compensation may be specially apportioned between the Veteran and his dependents on the basis of the facts of the individual case as long as it does not cause undue hardship to the other persons in interest.  In determining the basis for special apportionment, consideration is to be given to such factors as the amount of VA benefits payable, other income and resources of the Veteran and those dependents in whose behalf the apportionment is claimed, and the special needs of the Veteran, his dependents and the apportionment claimants.  The amount apportioned should generally be consistent with the total number of dependents involved.  Ordinarily, apportionment of more than 50 percent of the Veteran's benefits would constitute undue hardship on him or her, while apportionment of less than 20 percent of his or her benefits would not provide a reasonable amount for any apportionee.  38 C.F.R. § 3.451 (2013). 

Both of these types of apportionments (either "general" or "special" apportionment) are payable to a spouse or dependent.  38 U.S.C.A. § 5307(a)(2) (West 2002); 
38 C.F.R. §§ 3.450(a)(1)(ii), 3.451 (2013). 


Effective Date Analysis

The appellant was awarded an apportionment of the Veteran's benefits effective December 1, 2006.  The appellant contends that an earlier effective date for the apportionment is warranted.  She reported in her claim and in a November 2008 statement that she and the Veteran were separated in April 2005.  

The general rule for effective date of an evaluation and award of pension, compensation, or dependency and indemnity compensation based upon an original claim, a claim reopened after final disallowance, or a claim for increase is either the day following separation from active service or the date entitlement arose if the claim is received within one year after separation from service; otherwise it will be the date of receipt of the claim or the date entitlement arose, whichever is the later. 38 U.S.C.A. § 5110(b)(1); 38 C.F.R. § 3.400.  

The effective date of an apportionment based on an original claim is established in accordance with the facts found; otherwise, it is the first day of the month following the month in which the claim for apportionment is received unless otherwise provided.  38 C.F.R. § 3.400(e)(1).  

A claim is a formal or informal communication, in writing, requesting a determination of entitlement or evidencing a belief in entitlement, to a benefit.  
38 C.F.R. § 3.1(p).  Any communication or action, indicating an intent to apply for one or more benefits under the laws administered by VA, from a claimant, his duly authorized representative, a Member of Congress, or some person acting as next friend of a claimant who is not sui juris, may be considered an informal claim.  Such an informal claim must identify the benefit sought.  Upon receipt of an informal claim, if a formal claim has not been filed, an application form will be forwarded to the claimant for execution.  If received within one year after the date it was sent to the claimant, it will be considered filed as of the date of receipt of the informal claim.  38 C.F.R. § 3.155; Norris v. West, 12 Vet. App. 413 (1999). 

The record shows that the appellant submitted an initial claim for apportionment of the Veteran's benefits, received on November 30, 2006.  A review of the record shows that there were no informal or formal claims submitted prior to November 30, 2006.  While the Board finds that the appellant submitted an original claim for apportionment on November 30, 2006, under 38 U.S.C.A. § 5110(b)(1), the effective date of an original claim shall be fixed in accordance with the facts found, but shall not be earlier than the date of receipt of application.  Thus, while the Board finds that the appellant is credible in reporting that she and the Veteran were living apart prior to the date of the November 30, 2006 claim for apportionment, the Board finds that an effective date, earlier than the receipt of the claim, is not warranted for the award of an apportionment under 38 U.S.C.A. § 5110(b)(1) and 38 C.F.R. 
§ 3.400(e)(1).  For these reasons, the Board finds that December 1, 2006, the first day of the month following the date of receipt of the appellant's claim, is the proper effective date of the monthly apportionment award.  See 38 C.F.R. § 3.400(e)(1).  As the law, and not the evidence, is dispositive of this claim, the appeal for an earlier effective date for the award of an apportionment of the Veteran's benefits must be denied because of the absence of legal merit or the lack of entitlement under the law.  See Sabonis v. Brown, 6 Vet. App. 426, 430 (1994).

Appeal for a Higher Apportionment Award

The appellant contends in a December 2007 statement that an apportionment of 70 percent of the Veteran's benefits is warranted for her support, and for the support of her dependent children.  She contends in a July 2009 substantive appeal, that payments made on behalf of her children should be made to her for their care, and not to the Veteran, and she contends that the apportionment award of $200 a month is not adequate in helping the Veteran meet his responsibilities to her dependent children as their stepfather.

After a review of all the evidence, the Board finds that an apportionment of the Veteran's benefits in excess of $100 a month prior to May 1, 2007, and in excess of $200 a month from May 1, 2007 is not warranted.  The record shows that an apportionment benefits in the amount of $100 a month was awarded to the appellant effective December 1, 2006, and that the apportionment amount was increased to $200 a month effective May 1, 2007.  While the appellant contends that payments made on behalf of her children should be made to her for their care, the record shows that the appellant's children were removed from the Veteran's VA compensation award on December 1, 2006.  Thus, the Veteran was not in receipt of any additional benefits received on behalf of her children during the relevant appeal period.  Birth certificates for the appellant's children, A.S., M.S. and C.S., show that the Veteran is not their father, nor has any court ordered child support or dependency relationship been established for the Veteran.  Instead, a signed statement from the appellant and J.S. shows that they shared custody of the appellant's children from January 2006, and that the appellant was established as the custodial parent in August 2008.  Apportionment is possible only to provide support for the dependents of a Veteran.  Because A.S., M.S. and C.S. have not been established as dependents, the apportionment of benefits was awarded only to the appellant, the Veteran's spouse.  

All or any part of the compensation payable on account of any Veteran may be apportioned if the Veteran is not residing with his spouse or children, and the Veteran is not reasonably discharging his responsibility for the spouse's or children's support.  38 U.S.C.A. § 5307(a)(2); 38 C.F.R. § 3.450(a)(1)(ii).  The Board finds that for the entire appeal period the Veteran was reasonably discharging his responsibility for the appellant's support; thus, additional apportionment is not warranted under the general apportionment provisions of 38 C.F.R. § 3.450.

During the relevant appeal period from December 1, 2006, the Veteran was being paid $1303 a month, consistent with the 70 percent compensation rate for a veteran with a spouse and one child.  See VA Compensation Rate Table for December 1, 2006, forward.  The Board notes that during the appeal period, dependency was established for C.W., the Veteran's child, but not for the appellant's children.  The record shows that $100 of the Veteran's monthly benefit was apportioned to the appellant, and the Board finds that the amount was consistent with the $103 additional monthly benefit he was receiving for the appellant as a dependent spouse.  Id; see also Hall, 5 Vet. App. 294 (holding that if the amount of the apportionment was less than the additional monthly benefit the veteran was receiving for a dependent, the apportionment could not cause hardship to the veteran).  Because the apportionment of $100 a month made to the appellant was specifically provided as an additional spousal benefit under the Veteran's disability award, the Board finds that the entire amount of the apportionment payment may reasonably be considered to constitute the Veteran's support obligation, for VA purposes.  Effective May 1, 2007, the appellant was awarded an increased apportionment amount of $200 a month, while the Veteran continued to be paid at the 70 percent compensation rate for a veteran with a spouse and one child.  Because the apportionment exceeded the amount of the additional monthly benefit the Veteran was receiving for his dependent spouse for the entire appeal period from May 1, 2007, the Board finds that the Veteran was reasonably discharging his responsibility for the appellant's support, and accordingly, additional benefits are not warranted under 38 C.F.R. § 3.450.  See VA Compensation Rate Table for December 1, 2006, forward.  

In light of the RO's award of an apportionment of the Veteran's benefits from December 1, 2006, in an amount comparable to the additional benefits received for his spouse, and the award of an apportionment well in excess of the additional benefits received for his spouse from May 1, 2007, the Board finds that for the entire appeal period, the Veteran has been reasonably discharging his responsibility for support of the appellant.  See 38 U.S.C.A. § 5307(a)(2) (West 2002); 38 C.F.R. § 3.450(a)(1)(ii).  For these reasons, the Board finds no basis to award the appellant an additional apportionment of the Veteran's benefits pursuant to 38 C.F.R. § 3.450.

The Board will next consider whether the grant of special apportionment of the Veteran's benefits, in excess of $100 from December 1, 2006, and in excess of $200 from May 1, 2007 for the appellant's support is warranted.  Where hardship is shown to exist, a Veteran's compensation may be specially apportioned to the Veteran's dependents as long as such apportionment would not cause undue hardship to other persons in interest including the veteran.  38 C.F.R. § 3.451.  The provisions for special apportionment were apparently designed to provide for an apportionment in situations where a Veteran is reasonably discharging his responsibility for the support of any claimant who might be entitled to a "general" apportionment, but where special circumstances exist which warrant giving additional support to "dependents."  The "benefit-of-the-doubt" rule is not for application in a contested claim such as this case because the benefit of the doubt cannot be given to both the Veteran and claimant simultaneously.  Elias v. Brown, 10 Vet. App. 259, 263 (1997). 

After a review of all the evidence, the Board finds that for the entire appeal period, the appellant has not established undue financial hardship to be awarded additional apportionment of benefits, in excess of $100 a month from December 1, 2006, and in excess of $200 a month from May 1, 2007 under the special apportionment provisions of 38 C.F.R. § 3.451.

In a January 2007 income and expense statement, the appellant identified monthly income in the amount of $517 in the form of child support, and she identified $517 in monthly expenses, to include $157 for food, $60 for school expenses, and $300 for a car payment.  In a December 2007 income and expense statement, the appellant indicated that she had no income, but also indicated that she had no monthly living expenses as she was living with her parents, and they provided for all of her expenses.  In a November 2008 statement, the appellant reported that she stopped working in September 2005 due to injury and had not been employed since that time.  

Based on the income and expenses identified above, the Board finds that the appellant's monthly expenses did not exceed her monthly income at any time during the appeal period as she was living with her parents and was not paying for rent or utilities.  Additionally, food costs, school expenses, and a car payment were reported to be covered by amounts received in child support.  While the appellant later reported in November 2008 that she had shared custody of her children with J.R. from January 2006 to June 2008, and that she did not receive any child support during this time, the Board finds that this is inconsistent with her earlier income identified on the January 2007 income and expense statement, in which she identified receiving child support in the amount of $517 monthly.  In light of the 

inconsistencies of the appellant's report, the Board finds that the more recent statement denying the receipt of child support income is not credible and was made for compensation purposes. 

Additionally, pursuant to the July 2007 and April 2008 RO decisions on appeal, the appellant was in receipt of additional unreported income in the from an apportionment of the Veteran's benefits, awarded at a rate of $100 a month from December 1, 2006, and $200 a month from May 1, 2007.  While it does not appear that the appellant had an excessive amount of income over her expenses, the Board finds that financial hardship has not been established.  With consideration of income received in the form of child support and an apportionment of the Veteran's benefits, and the minimal living expenses identified, the Board finds that for the entire appeal period the appellant's living expenses did not exceed her available income.   

The Veteran has not submitted financial information in this case.  Thus, while it is unclear whether an additional apportionment of the Veteran's VA benefits would 
result in a financial hardship to the Veteran, the Board finds that hardship or individual need not been demonstrated by the appellant to warrant a special apportionment in this case.  The Board finds, based on available income and expense information provided by the appellant, that she has not demonstrated hardship such that a special apportionment, above what she was receiving from December 1, 2006 and from May 1, 2007, is warranted.  For these reasons, the Board finds that the appellant is not entitled to special apportionment of the Veteran's VA benefits under the provisions of 38 C.F.R. § 3.451.  


For the reasons discussed above, the Board finds that the evidence is against the appeal for an apportionment of the Veteran's VA compensation benefits in excess of $100 a month from December 1, 2006, and in excess of $200 a month from May 1, 2007 under both 38 C.F.R. §§ 3.450 and 3.451, and the claim must be denied. 



ORDER

An effective date prior to December 1, 2006 for apportionment of the Veteran's VA compensation benefits is denied. 

An apportionment of benefits in excess of $100 a month from December 1, 2006, and in excess of $200 a month from May 1, 2007 is denied.




____________________________________________
J. PARKER
Veterans Law Judge, Board of Veterans' Appeals



Department of Veterans Affairs


